UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Bard Holding, Inc. (Name of small business issuer in its charter) Delaware 27-1330198 (State or otherjurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification Number) incorporationor organization) Classification Code Number) 1167 Bridge Street, Philadelphia, PA, 19124 (Address and telephone number of registrant's principal executive offices and principal place of business) Howard L. Bobb President and Chief Executive Officer 1167 Bridge Street
